11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

Robert E. Barberee                              * From the 266th District Court
and Jane Barberee,                               of Erath County,
                                                 Trial Court No. CV31048.

Vs. No. 11-16-00316-CV                          * October 4, 2018

Todd Fanning and                                * Memorandum Opinion by Bailey, C.J.
Fanning Construction, Inc.,                       (Panel consists of: Bailey, C.J.;
                                                  Gray, C.J., sitting by assignment;
                                                   and Wright, S.C.J., sitting by
                                                   assignment)
                                                  (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed. The costs incurred by reason of this
appeal are taxed against Robert E. Barberee and Jane Barberee.